Exhibit 99.1 KAHIBAH LIMITED CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2009AND 2008, AND MARCH 31, 2010 KAHIBAH LIMITED CONTENTS PAGE 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PAGES 2-3 CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2, 2010 (UNAUDITED) PAGES 4-5 CONSOLIDATED STATEMENTS OF INCOME FOR THE YEARS ENDED DECEMBER 31, 2, AND FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) PAGE 6 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE YEARS ENDED DECEMBER 31, 2, AND FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) PAGE 7 CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY FOR THE YEARS ENDED DECEMBER 31, 2 PAGES 8-9 CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2, AND FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) PAGES 10-35 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2, AND MARCH 31, 2010 (UNAUDITED) Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Kahibah Limited: We have audited the accompanying consolidated balance sheets of Kahibah Limited and subsidiaries (the “Company”) as of December 31, 2009 and 2008, and the related consolidated statements of income, comprehensive income, changes in shareholders’ equity and cash flows for each of the two years in the period ended December 31, 2009. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Kahibah Limited and subsidiaries as of December 31, 2009 and 2008 and the results of their operations and their cash flows for each of the two years in the period ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. /s/ Windes & McClaughry Accountancy Corporation Irvine, California, United States June 30, 2010 1 KAHIBAH LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, December 31, December 31, ASSETS (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ $ Inventory Due from related parties Prepayments and other current assets Total Current Assets LONG-TERM ASSETS Property and equipment, net Land use rights, net Total Long-Term Assets TOTAL ASSETS $ $ $ See accompanying notes to the consolidated financial statements. 2 KAHIBAH LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (CONTINUED) March 31, December 31, December 31, LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES (Unaudited) Accounts payable $ $ $ Other payables Short-term bank loans - - Refundable deposits Prepaid tuition Home purchase down payment Accrued expenses and other current liabilities Due to related parties Total Current Liabilities TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Common stock, $1 par value; 50,000 shares authorized, issued and outstanding at March 31, 2010, and December 31, 2009 and 2008, respectively 50,000 Additional paid-in capital Retained earnings Accumulated other comprehensive income TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ $ See accompanying notes to the consolidated financial statements. 3 KAHIBAH LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME For The Years Ended December 31, REVENUES Tuition fee $ $ Room and board and other services TOTAL REVENUES COST OF REVENUES Tuition cost ) ) Room and board and other service cost ) ) TOTAL COST OF REVENUES ) ) GROSS PROFIT OPERATING EXPENSES General and administrative ) ) TOTAL OPERATING EXPENSES ) ) INCOME FROM OPERATION OTHER INCOME (EXPENSE) Interest income Interest expense ) ) Foreign exchange loss ) - Miscellaneous expense ) ) INCOME BEFORE INCOME TAXES INCOME TAXES - - NET INCOME $ $ Earnings per share $ $ Basic and diluted earnings per share $ $ Basic and diluted weighted average shares outstanding See accompanying notes to the consolidated financial statements. 4 KAHIBAH LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME For The Three Months Ended March 31, For The Three Months Ended March 31, (Unaudited) (Unaudited) REVENUES Tuition fee $ $ Room and board and other services TOTAL REVENUES COST OF REVENUES Tuition cost ) ) Room and board and other service cost ) ) TOTAL COST OF REVENUES ) ) GROSS PROFIT OPERATING EXPENSES General and administrative ) ) TOTAL OPERATING EXPENSES ) ) INCOME FROM OPERATION OTHER INCOME (EXPENSE) Interest income Interest expense - ) Foreign exchange loss ) - Miscellaneous income INCOME BEFORE INCOME TAXES INCOME TAXES - - NET INCOME $ $ Earnings per share $ $ Basic and diluted earnings per share $ $ Basic and diluted weighted average shares outstanding See accompanying notes to the consolidated financial statements. 5 KAHIBAH LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For The Years Ended December 31, For The Three Months Ended March 31, (Unaudited) Net income $ Foreign currency translation, net of tax ) Total comprehensive income $ See accompanying notes to the consolidated financial statements. 6 KAHIBAH LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY FOR THE YEARS ENDED DECEMBER 31, 2 Common Stock of Shares Common stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive (Loss) Income Total BALANCE AT JANUARY 1, 2008 $ Foreign currency translation gain - Net income - - - BALANCE AT DECEMBER 31, 2008 Foreign currency translation loss ) ) Return of capital (Note 17) - ) - - ) Net income - - - BALANCE AT DECEMBER 31, 2009 $ See accompanying notes to the consolidated financial statements. 7 KAHIBAH LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For The Three Months Ended March 31, For The Years Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: (Unaudited) (Unaudited) Net income $ Depreciation and amortization of property and equipment Amortization of land use rights Loss on disposal of property and equipment Changes in operating assets and liabilities: (Increase) Decrease In: Accounts receivable - - - Inventory ) ) ) Prepayments and other current assets ) Due from related parties - - - ) Increase (Decrease) In: Accounts payable ) Other payables ) ) Refundable deposits ) Prepaid tuition ) ) ) Home purchase down payment ) ) Accrued expenses and other current liabilities ) Net cash (used in) provided by operating activities $ ) $ ) $ $ See accompanying notes to the consolidated financial statements. 8 KAHIBAH LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) For The Three Months Ended March 31, For The Years Ended December 31, CASH FLOWS FROM INVESTING ACTIVITIES: (Unaudited) (Unaudited) Purchases of property and equipment $ ) $ ) $ ) $ ) Proceeds from disposal of property and equipment - Advances to/due from related parties - ) ) - Collection of amounts due from related parties - Net cash provided by (used in) investing activities $ $ ) $ ) $ CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from short-term loans $
